ACCEPTED
                                                                                       04-15-00273-CV
                                                                           FOURTH COURT OF APPEALS
                                                                                SAN ANTONIO, TEXAS
                                                                                  9/15/2015 4:21:47 PM
                                                                                        KEITH HOTTLE
                                                                                                CLERK

                              NO. 04-15-00273-CV

                                                                    FILED IN
                   IN THE FOURTH COURT OF APPEALS 4th COURT OF APPEALS
                          SAN ANTONIO, TEXAS       SAN ANTONIO, TEXAS
                                                              09/15/2015 4:21:47 PM
                                                                 KEITH E. HOTTLE
                                                                       Clerk
                BUDDY CASTEEL AND JARET B. CASTEEL

                                       V.

              AMELIA STAYTON AND MELISSA RAY BAUGH


                  APPELLANTS’ PARTIALLY OPPOSED
                   MOTION FOR EXTENSION OF TIME
                      TO FILE OPENING BRIEF



TO THE HONORABLE COURT OF APPEALS:

      Appellants, BUDDY CASTEEL AND JARET B. CASTEEL, respectfully

present their Partially Opposed Motion for Extension of Time to file their Opening

Brief under TEX. R. APP. P. 38.6(d), and would respectfully show the Court as

follows:

                                        I.

      Although substantial progress has been made toward completion of

Appellant’s brief in this matter, the undersigned requests an additional ten (10)

days to complete the brief because of the unexpected hospitalization of his son at

Clarity Child Guidance Center.
                                        II.

      The undersigned is the primary caregiver for his sons who live exclusively

with him. The undersigned’s son is treated for a mental health condition. A

medication change was made on or about Saturday, August 29, 2015. The change

did not go well and the undersigned’s son had to be picked up from school for

feeling sick as a result of the medication change on multiple occasions during the

week of August 31-September 4, 2015.          On Friday, September 4, 2015,the

undersigned had to leave work and pick his son up from school and take him to a

doctor’s appointment because of the side effects of the medication.

                                        II.

      While a change in the medication was prescribed, the undersigned’s son

remained ill from the medication change and had to be kept home from school on

Wednesday, September 9, 2015. A follow up doctor’s appointment was set for

Friday, September 11, 2015. Unfortunately, the undersigned’s son’s condition

worsened on Thursday, September 10, 2015 and he again had to be picked up from

school because of the reaction to the new medication.




                                         2
                                           III.

        Ultimately, the undersigned’s son had to be admitted as an inpatient to

Clarity Child Guidance Center at 2 a.m. on Friday, September 11, 2015. He

remains hospitalized there at this time.

                                           IV.

        Due to the hospitalization, the undersigned has been out of the office

frequently tending to his son and meeting with doctors and other mental health

professionals.   The undersigned hopes his son will be discharged soon but a

discharge date has not been set at this point.

                                           V.

        Because of these circumstances, Appellants ask this Court to extend the time

to file Appellants’ Opening Brief for ten days up to and including September 21,

2015.

                                           VI.

        This motion is not brought for purposes of delay but solely that justice may

be served.



        WHEREFORE,        PREMISES         CONSIDERED,       Appellants    BUDDY

CASTEEL AND JARET B. CASTEEL ask the Court to extend the time to file

their opening brief until September 21, 2015. Appellants pray for such other relief



                                            3
to which they may be entitled consistent with this Court’s decision.

                                             Respectfully submitted,


                                             /s/ Christopher J. Deeves
                                             CHRISTOPHER J. DEEVES
                                             State Bar No. 00790575

                                             THE LAW OFFICE OF
                                             CHRISTOPHER DEEVES, P.C.
                                             1370 Pantheon Way, Suite 110
                                             San Antonio, Texas 78232
                                             (210) 445-8807
                                             (210) 501-0915 (fax)
                                             e-mail: chrisdeeves@att.net

                                             ATTORNEY FOR
                                             APPELLANTS
                                             BUDDY CASTEEL AND
                                             JARET B. CASTEEL




                                         4
                     CERTIFICATE OF CONFERENCE

      The undersigned hereby certifies that he conferred with opposing counsel,
Bobby Jack Rushing, who stated his client did not oppose an extension until
September 11, 2015, but could not agree to a further extension of time beyond that
date.

                                                  /s/ Christopher J. Deeves
                                                  CHRISTOPHER J. DEEVES

                        CERTIFICATE OF SERVICE

      This will certify that a true and correct copy of the above and foregoing
document was served as indicated to the following counsel of record listed below
on September 15, 2015:

Bobby Jack Rushing
The Rushing Law Firm, PLLC
808 London St.
Castroville, TX 78009
Via Facsimile or Electronic Service:
ATTORNEY FOR APPELLEES
AMELIA STAYTON



                                                  /s/ Christopher J. Deeves
                                                  CHRISTOPHER J. DEEVES




                                        5